DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/579,785 filed 9/23/2021 in which claims 17-26 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 9, 10, 13 and 14 of U.S. Patent No. 10,470,212 B2 in King et al (US 2009/0196306 A1) in view of Mukherjee et al (US 2017/0188387 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.

Current Application 16/579,785
Patent 10,470,212 B2
Claim 17
Claim 1
Claim 18
Claim 2

Claim 5
Claim 20
Claim 6
Claim 22
Claim 9
Claim 23
Claim 10
Claim 24
Claim 13
Claim 25
Claim 14


	Patent 10,470,212 B2 does not disclose the methods of claims 17-20 and the systems of Claims 22-25 are performed by a user equipment.
	King in view of Mukherjee disclose the methods of claims 17-20 and the systems of Claims 22-25 are performed by a user equipment (See rejections below).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Patent 10,470,212 B2 wherein methods of claims 17-20 and the systems of Claims 22-25 are performed by a user equipment as disclosed by Kings in view of Mukherjee to provide a system for contention window adaptation (Mukherjee: Abstract). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over King et al (US 2009/0196306 A1) in view of Mukherjee et al (US 2017/0188387 A1).

Regarding claim 17, King teaches a method for performing uplink transmission in a specific cell by a user equipment in a cellular wireless communication system (King: Fig. 4; [0031]. Node/UE performing transmission in a wireless communication system), the method comprising: 
	setting contention window sizes of a plurality of priority classes for a transmission in the specific cell (King: Fig. 6; [0065] node calculates/sets CWS for each priority class); 
	selecting a random number N within a contention window size of a particular priority class among the plurality of priority classes (King: Fig. 6; [0065], node select a random number within each contention window; see also [0035] and [0050]); and 
	performing, after sensing a channel on which an uplink transmission of the particular priority class is to be performed being idle for at least N slot periods, the uplink transmission of the particular priority class on the channel (King: Fig. 6; [0035], [0050]-[0051]; [0065]).
	Although King teaches setting the contention windows size based on number of retransmissions (King: [0025], and the CWS is set for each priority class, see [0046]), King does not explicitly disclose wherein the setting contention window sizes comprises: setting contention window size of every priority class of the plurality of priority classes to a minimum value in response to a condition of resetting at least one of the plurality of priority classes being satisfied, and increasing the contention window size of every 
	Mukherjee teaches wherein the setting contention window sizes comprises: setting contention window size of every priority class of the plurality of priority classes to a minimum value in response to a condition of resetting at least one of the plurality of priority classes being satisfied (Mukherjee: Fig. 10; [0085]-[0088], setting the CWS to a minimum based on NACK/retransmission), and 
	increasing the contention window size of every priority class of the plurality of priority classes to a next higher allowed value in response to the condition of resetting at least one of the plurality of priority classes not being satisfied, wherein the increased contention window size of every priority class is maintained (Mukherjee: Fig. 10; [0075]-[0083], increasing CWS based on NACK).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of King wherein the setting contention window sizes comprises: setting contention window size of every priority class of the plurality of priority classes to a minimum value in response to a condition of resetting at least one of the plurality of priority classes being satisfied, and increasing the contention window size of every priority class of the plurality of priority classes to a next higher allowed value in response to the condition of resetting at least one of the plurality of priority classes not being satisfied, wherein the increased 

Regarding claim 22, King teaches a user equipment used in a cellular wireless communication system (King: Fig. 4; [0031]. Node/UE performing transmission in a wireless communication system), the user equipment comprising: a wireless communication module; and a processor, wherein the processor is configured to: 
	set contention window sizes of a plurality of priority classes for a transmission in the specific cell (King: Fig. 6; [0065] node calculates/sets CWS for each priority class); 
	select a random number N within a contention window size of a particular priority class among the plurality of priority classes (King: Fig. 6; [0065], node select a random number within each contention window; see also [0035] and [0050]); and 
	perform, after sensing a channel on which an uplink transmission of the particular priority class is to be performed being idle for at least N slot periods, the uplink transmission of the particular priority class on the channel (King: Fig. 6; [0035], [0050]-[0051]; [0065]).
	Although King teaches setting the contention windows size based on number of retransmissions (King: [0025], and the CWS is set for each priority class, see [0046]), King does not explicitly disclose wherein the contention window size of every priority class of the plurality of priority classes is set to a minimum value in response to a condition of resetting at least one of the plurality of priority classes being satisfied, and wherein contention window size of every priority class of the plurality of priority classes 
	Mukherjee teaches wherein the contention window size of every priority class of the plurality of priority classes is set to a minimum value in response to a condition of resetting at least one of the plurality of priority classes being satisfied (Mukherjee: Fig. 10; [0085]-[0088], setting the CWS to a minimum based on NACK/retransmission), and 
	wherein contention window size of every priority class of the plurality of priority classes is increased to a next higher allowed value in response to the condition of resetting at least one of the plurality of priority classes not being satisfied, and wherein the increased contention window size of every priority class is maintained (Mukherjee: Fig. 10; [0075]-[0083], increasing CWS based on NACK).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of King wherein the contention window size of every priority class of the plurality of priority classes is set to a minimum value in response to a condition of resetting at least one of the plurality of priority classes being satisfied, and wherein contention window size of every priority class of the plurality of priority classes is increased to a next higher allowed value in response to the condition of resetting at least one of the plurality of priority classes not being satisfied, and wherein the increased contention window size of every priority class is maintained as disclosed by Mukherjee to provide a system for contention window adaptation (Mukherjee: Abstract).

Regarding claims 18 and 23, King in view of Mukherjee teaches wherein a contention window size for a next uplink transmission of the user equipment is set based on the maintained contention window size (Mukherjee: Fig. 10; [0075]-[0083], CWS is doubled and maintained until number of NACK is below a threshold).  
Regarding claims 19 and 24, King in view of Mukherjee teaches wherein the contention window size is set to any one of a plurality of contention window size values included in a set of allowedU.S. Patent Application No. 16/579,785 Attorney Docket No. B-9417CON2 632300-8 Page 3contention window sizes of a channel access priority class of a corresponding uplink transmission (Mukherjee: CWS set to CWSmax which is allowed).
  
Regarding claims 20 and 25, King in view of Mukherjee teaches wherein when the contention window size is a maximum contention window size, the next higher allowed value is a maximum contention window size (Mukherjee: CWS set to CWSmax which is allowed).
  
Regarding claims 21 and 26, King in view of Mukherjee teaches wherein the specific cell is an unlicensed cell (Mukherjee: Fig. 9; [0071]-[0072]).  

Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 2018/0041996 A1) in view of Mukherjee et al (US 2017/0188387 A1).

Regarding claim 17, Ye teaches a method for performing uplink transmission in a specific cell by a user equipment in a cellular wireless communication system (Ye: Fig. 10 communication device in a wireless communication system), the method comprising: 
	setting contention window sizes of a plurality of priority classes for a transmission in the specific cell (Ye: Fig. 6; [0065] node calculates/sets CWS for each priority class); 
	selecting a random number N within a contention window size of a particular priority class among the plurality of priority classes (Ye: Fig. 6; [0057]-[0059], communication device set a table of priority class with CWS]); and 
	performing, after sensing a channel on which an uplink transmission of the particular priority class is to be performed being idle for at least N slot periods, the uplink transmission of the particular priority class on the channel (Ye: Fig. 6; [0057]-[0059], communication device selects a random number and performs sensing).
	Ye does not explicitly disclose wherein the setting contention window sizes comprises: setting contention window size of every priority class of the plurality of priority classes to a minimum value in response to a condition of resetting at least one of the plurality of priority classes being satisfied, and increasing the contention window size of every priority class of the plurality of priority classes to a next higher allowed value in response to the condition of resetting at least one of the plurality of priority classes not being satisfied, wherein the increased contention window size of every priority class is maintained.  
Mukherjee: Fig. 10; [0085]-[0088], setting the CWS to a minimum based on NACK/retransmission), and 
	increasing the contention window size of every priority class of the plurality of priority classes to a next higher allowed value in response to the condition of resetting at least one of the plurality of priority classes not being satisfied, wherein the increased contention window size of every priority class is maintained (Mukherjee: Fig. 10; [0075]-[0083], increasing CWS based on NACK).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ye wherein the setting contention window sizes comprises: setting contention window size of every priority class of the plurality of priority classes to a minimum value in response to a condition of resetting at least one of the plurality of priority classes being satisfied, and increasing the contention window size of every priority class of the plurality of priority classes to a next higher allowed value in response to the condition of resetting at least one of the plurality of priority classes not being satisfied, wherein the increased contention window size of every priority class is maintained as disclosed by Mukherjee to provide a system for contention window adaptation (Mukherjee: Abstract).

Regarding claim 22, Ye teaches a user equipment used in a cellular wireless communication system (Ye: Fig. 10 communication device in a wireless communication system), the user equipment comprising: a wireless communication module; and a processor, wherein the processor is configured to: 
	set contention window sizes of a plurality of priority classes for a transmission in the specific cell (Ye: Fig. 6; [0065] node calculates/sets CWS for each priority class); 
	select a random number N within a contention window size of a particular priority class among the plurality of priority classes (Ye: Fig. 6; [0057]-[0059], communication device set a table of priority class with CWS]); and 
	perform, after sensing a channel on which an uplink transmission of the particular priority class is to be performed being idle for at least N slot periods, the uplink transmission of the particular priority class on the channel (Ye: Fig. 6; [0057]-[0059], communication device selects a random number and performs sensing).
	Ye does not explicitly disclose wherein the contention window size of every priority class of the plurality of priority classes is set to a minimum value in response to a condition of resetting at least one of the plurality of priority classes being satisfied, and wherein contention window size of every priority class of the plurality of priority classes is increased to a next higher allowed value in response to the condition of resetting at least one of the plurality of priority classes not being satisfied, and wherein the increased contention window size of every priority class is maintained.  
	Mukherjee teaches wherein the contention window size of every priority class of the plurality of priority classes is set to a minimum value in response to a condition of resetting at least one of the plurality of priority classes being satisfied (Mukherjee: Fig. 10; [0085]-[0088], setting the CWS to a minimum based on NACK/retransmission), and 
	wherein contention window size of every priority class of the plurality of priority classes is increased to a next higher allowed value in response to the condition of resetting at least one of the plurality of priority classes not being satisfied, and wherein the increased contention window size of every priority class is maintained (Mukherjee: Fig. 10; [0075]-[0083], increasing CWS based on NACK).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ye wherein the contention window size of every priority class of the plurality of priority classes is set to a minimum value in response to a condition of resetting at least one of the plurality of priority classes being satisfied, and wherein contention window size of every priority class of the plurality of priority classes is increased to a next higher allowed value in response to the condition of resetting at least one of the plurality of priority classes not being satisfied, and wherein the increased contention window size of every priority class is maintained as disclosed by Mukherjee to provide a system for contention window adaptation (Mukherjee: Abstract).


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478